       Case 4:18-cv-00069-BMM Document 300 Filed 09/15/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 MONTANA WILDLIFE
 FEDERATION et al.,

       Plaintiffs,
       vs.

 DAVID BERNHARDT,in his official          Case No.4:18-cv-00069-BMM
 capacity as Secretary ofthe Interior,    ORDER GRANTING AEC’s
  et al..                                 UNOPPOSED MOTION TO
       Defendants,                        ATTEND REMOTE
                                          HEARING ON
       and.                               SEPTEMBER 16,2021
 WESTERN ENERGY ALLIANCE et
 al..

       Defendants-Intervenors.


      Proposed Defendant-Intervenor The Anschutz Exploration Corporation

(“AEC”) has moved to attend the hearing to be held by video conference on

September 16,2021 at 2:30 p.m. Accordingly,IT IS ORDERED that AEC’s motion

is GRANTED. AEC may attend and observe the hearing.
  Case 4:18-cv-00069-BMM
Proposed                      Document
         Defendant-Intervenor Anschutz   300 Filed
                                       Exploration   09/15/21 will
                                                   Corporation Page   2 of the
                                                                   contact  3 Clerk of Court

for the video-conference information.
 DATED this 15thday of September, 2021.




                                        Brian Morris, Chief District Judge
                                        United States District Court
      Case
       Case4:18-cv-00069-BMM
            4:18-cv-00069-BMM Document
                               Document299-1
                                        300 Filed
                                             Filed09/15/21
                                                   09/15/21 Page
                                                             Page33ofof33



                        CERTIFICATE OF SERVICE

      I hereby certify that on the 14* day of September, 2021, I served a true and

correct copy of the foregoing Proposed Defendant-Intervenor’s Motion To Attend

Remote Hearing On September 16, 2021 via U.S. Mail.

Luther L. Hajek                          Adrian Ann Miller & Michelle Sullivan
U.S. DOJ - DENVER                        SULLIVAN MILLER LAW PLLC
999 18th Street South Terrace, Suite 370 3860 Avenue B, Suite C East
Denver, CO 80202                         Billings, MT 59102

Mark Steger Smith                        Malinda Morain & Bret A. Sumner
Assistant U.S. Attorney                  BEATTY &WOZNIAK
U.S. ATTORNEY’S OFFICE               216 Sixteenth Street, Suite 1100
2601 Second Avenue North, Suite 3200 Denver, CO 80202
Billings, MT 59101
                                     James Kaste
Timothy J. Preso                         Kelly Shaw
EARTHJUSTICE LEGAL DEFENSE               WYOMING ATTORNEY
FUND - BOZEMAN                           GENERAL’S OFFICE
313 East Main Street                     2320 Capitol Avenue
Bozeman, MT 59715                        Cheyenne, WY 82002

Michael S. Freeman
Rumela Roy
ROCKY MOUNTAIN OFFICE OF
EARTHJUSTICE
633 17th Street, Suite 1600
Denver, CO 80202




                                        /s/ Cathy Uda
